 



Exhibit 10.1
OTTER TAIL CORPORATION
1999 STOCK INCENTIVE PLAN
2006 RESTRICTED STOCK AWARD AGREEMENT
FOR DIRECTORS
     This Restricted Stock Award Agreement is between Otter Tail Corporation, a
Minnesota corporation (the “Corporation”), and the person named in the attached
Restricted Stock Award Certificate for Directors who is a Non-employee Director
(“Director”) of the Corporation effective as of the date of grant (the “Grant
Date”) set forth in the attached Restricted Stock Award Certificate for
Directors.
     WHEREAS, the Corporation, pursuant to the Otter Tail Corporation 1999 Stock
Incentive Plan (the “Plan”), wishes to award to the Director a number of the
Corporation’s Common Shares, par value $5.00 per share (the “Common Shares”),
subject to certain restrictions and on the terms and conditions contained in
this Agreement and in the attached Restricted Stock Award Certificate for
Directors, which is made a part hereof.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Corporation and the Director
hereby agree as follows:
     1. Award of Restricted Stock. The Corporation hereby grants to the
Director, effective as of the Grant Date, an award of restricted stock for that
number of Common Shares set forth in the attached Restricted Stock Award
Certificate for Directors (the “Shares”), on the terms and conditions set forth
in this Agreement, the Restricted Stock Award Certificate for Directors and the
Plan.
     2. Rights of the Director with Respect to the Shares. With respect to the
Shares, the Director shall be entitled at all times on and after the date of
issuance of the Shares to exercise the rights of a shareholder of Common Shares
of the Corporation, including the right to vote the Shares and the right to
receive dividends thereon as provided in Section 8 hereof, unless and until the
Shares are forfeited pursuant to Section 5(b) hereof. The rights of the Director
with respect to the Shares shall remain forfeitable at all times prior to the
date or dates on which such rights become vested, and the restrictions with
respect to the Shares lapse, in accordance with Section 3, 4 or 5(a) hereof.
     3. Vesting. Subject to the terms and conditions of this Agreement, the
Shares shall vest, and the restrictions with respect to the Shares shall lapse,
in installments on the dates and in the amounts set forth in the attached
Restricted Stock Award Certificate for Directors if the Director remains
continuously a Director of the Corporation until the respective vesting dates.
     4. Change of Control. Notwithstanding the vesting provision contained in
Section 3 above, but subject to the other terms and conditions set forth herein,
upon the occurrence of a Change of Control (as defined below) prior to any
termination of the Director’s service on the Board, the Director shall become
immediately and unconditionally vested in all of the Shares,

 



--------------------------------------------------------------------------------



 



and the restrictions with respect to all of the Shares shall lapse. As used
herein, “Change of Control” shall mean any of the following events:
     (a) The acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Corporation or any of its Affiliates, or
any employee benefit plan of the Corporation and/or one or more of its
Affiliates, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 15% or more of either the then
outstanding Common Shares or the combined voting power of the Corporation’s then
outstanding voting securities in a transaction or series of transactions not
approved in advance by a vote of at least three-quarters of the Continuing
Directors (as hereinafter defined); or
     (b) Individuals who, as of the Grant Date, constitute the Board of
Directors of the Corporation (generally the “Directors” and as of the Grant Date
the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Grant Date whose nomination for election was approved in advance by a vote of at
least three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Corporation, as such terms are used in Rule 14a-11 of Regulation 14A
under the Exchange Act) shall be deemed to be a Continuing Director; or
     (c) The approval by the shareholders of the Corporation of a
reorganization, merger, consolidation, liquidation or dissolution of the
Corporation or of the sale (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Corporation other
than a reorganization, merger, consolidation, liquidation, dissolution or sale
approved in advance by a vote of at least three-quarters of the Continuing
Directors;
     (d) The first purchase under any tender offer or exchange offer (other than
an offer by the Corporation or any of its Affiliates) pursuant to which Common
Shares are purchased; or
     (e) At least a majority of the Continuing Directors determines in their
sole discretion that there has been a change in control of the Corporation.
     5. Early Vesting; Forfeiture.
     (a) If the Director’s service on the Corporation’s Board ceases for reason
of disability, retirement from the Board or death prior to the vesting of the
Shares pursuant to Section 3 or 4 hereof, the Director or the Director’s legal
representatives, beneficiaries or heirs, as the case may be, shall become
immediately vested, as of the date of such disability, retirement or death, in
all of the unvested Shares, and the restrictions with respect to all of such
Shares shall lapse. No transfer by will or the applicable laws of descent and
distribution of any Shares which vest by reason of the Director’s death shall be
effective to bind the Corporation unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.

2



--------------------------------------------------------------------------------



 



     (b) If the Director’s service on the Corporation’s Board ceases for reasons
other than disability, retirement or death prior to the vesting of the Shares
pursuant to Section 3 or 4 hereof, the Director’s rights to all of the unvested
Shares shall be immediately and irrevocably forfeited, including the right to
vote such Shares and the right to receive cash dividends.
     6. Restriction on Transfer. Until the Shares vest pursuant to Section 3, 4
or 5(a) hereof, none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and no attempt to transfer
the Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Shares.
     7. Issuance and Custody of Certificates.
     (a) The Corporation shall cause to be issued one or more stock
certificates, registered in the Director’s name, representing the Shares. Each
such certificate shall be subject to an appropriate stop-transfer order and
shall bear the following legend:
“The Common Shares represented by this certificate are subject to forfeiture,
and the transferability of this certificate and the Common Shares represented
hereby are subject to the restrictions, terms and conditions (including
restrictions against transfer) contained in the Otter Tail Corporation 1999
Stock Incentive Plan and a Restricted Stock Award Agreement between Otter Tail
Corporation and the registered owner of such shares. Release from such
restrictions, terms and conditions shall be made only in accordance with the
provisions of the Plan and the Agreement, copies of which are on file in the
office of the Secretary of Otter Tail Corporation.”
     (b) Upon execution of this Agreement, the Director shall execute and
deliver to the Corporation a stock power or stock powers relating to the Shares.
     (c) Each certificate issued pursuant to Section 7(a) hereof, together with
the stock power or stock powers relating to the Shares, shall be deposited by
the Corporation with the Secretary of the Corporation or a custodian designated
by the Secretary.
     (d) After any Shares vest pursuant to Section 3, 4 or 5(a) hereof, and
following payment of the applicable withholding taxes pursuant to Section 9
hereof, the Corporation shall promptly cause to be issued a certificate or
certificates, registered in the Director’s name or in the name of the Director’s
legal representatives, beneficiaries or heirs, as the case may be, representing
such vested Shares (less any shares withheld to pay withholding taxes), free of
the legend provided in Section 7(a) hereof and any stop-transfer order with
respect to such Shares, and shall cause such certificate or certificates to be
delivered to the Director or the Director’s legal representatives, beneficiaries
or heirs, as the case may be.

3



--------------------------------------------------------------------------------



 



     8. Distributions and Adjustments.
     (a) If any Shares vest in the Director subsequent to any change in the
number or character of the Common Shares of the Corporation (through
recapitalization, stock split, stock dividend, reorganization, merger,
consolidation or otherwise), the Director shall then receive upon such vesting
the number and type of securities or other consideration which the Director
would have received if such Shares had vested prior to the event changing the
number or character of the outstanding Common Shares.
     (b) Any additional Common Shares of the Corporation, any other securities
of the Corporation and any other property (except for cash dividends or other
cash distributions) distributed with respect to the Shares prior to the date or
dates the Shares vest shall be subject to the same restrictions, terms and
conditions as the Shares to which they relate and shall be promptly deposited
with the Secretary of the Corporation or a custodian designated by the
Secretary.
     (c) Any cash dividends or other cash distributions payable with respect to
the Shares shall be distributed to the Director at the same time cash dividends
or other cash distributions are distributed to shareholders of the Corporation
generally.
     9. Income Tax Matters. The Director acknowledges that the Director will
consult with the Director’s personal tax advisor regarding the income tax
consequences of the grant of the Shares, or any other matters related to this
Agreement. Income taxes will not be withheld in connection with the vesting of
shares under this Agreement.
     10. Miscellaneous.
     (a) The Corporation shall reserve and keep available such number of Common
Shares as will be sufficient to satisfy the requirements of this Agreement.
     (b) The Corporation shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Corporation to be applicable are satisfied.
     (c) If any of the shares covered by this Agreement are not registered under
the Securities Act of 1933 at the time of their issuance hereunder, the Director
represents and agrees that all such shares purchased under this grant will be
acquired for investment and not for resale.
     (d) As used in this Agreement, the term “Common Shares” shall mean the
Common Shares of the Corporation as authorized at the Grant Date and “Fair
Market Value” shall have the meaning ascribed to them in the Plan.
     (e) This grant of Shares is granted pursuant to the Plan and is subject to
all the terms and conditions contained therein. A copy of the Plan is available
to the Director upon request.

4



--------------------------------------------------------------------------------



 



     (f) This Agreement shall be governed by and construed in accordance with
the laws of the State of Minnesota.
     (g) Headings in this Agreement are for convenience of reference only and
shall not be deemed in any way to be material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
     (h) THIS RESTRICTED STOCK AWARD AGREEMENT FOR DIRECTORS IS ATTACHED TO AND
MADE A PART OF A RESTRICTED STOCK AWARD CERTIFICATE FOR DIRECTORS AND SHALL HAVE
NO FORCE OR EFFECT UNLESS SUCH RESTRICTED STOCK AWARD CERTIFICATE FOR DIRECTORS
IS DULY EXECUTED AND DELIVERED BY THE CORPORATION AND THE DIRECTOR.
* * * * * * * *

5



--------------------------------------------------------------------------------



 



OTTER TAIL CORPORATION
1999 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD CERTIFICATE FOR DIRECTORS
     This certifies the award of restricted stock as specified below which has
been granted under the Otter Tail Corporation 1999 Stock Incentive Plan (the
“Plan”), the terms and conditions of which are incorporated by reference herein
and made a part hereof. In addition, the award shown in this Certificate is
nontransferable and is subject to the terms and conditions set forth in the
attached 2006 Restricted Stock Award Agreement for Directors of which this
Certificate is a part.
     [Name and address of recipient]
     [Social Security Number of recipient]
     You have been granted the following Award:

     
Grant Type:
  Restricted Stock
Number of Common Shares:
  2,200 
Grant Date:
  April 10, 2006

     Vesting Schedule:

              Percentage of Date   Restricted Stock Vested
April 8, 2007
    25 %
April 8, 2008
    25 %
April 8, 2009
    25 %
April 8, 2010
    25 %

     By the Corporation’s and your signature below, it is agreed that this award
of restricted stock is governed by the terms and conditions of the 2006
Restricted Stock Award Agreement for Directors, a copy of which is attached and
made a part of this document, and the Corporation’s 1999 Stock Incentive Plan, a
copy of which is enclosed.

         
OTTER TAIL CORPORATION
 
 
 
   
By:
   
 
   
 
  John D. Erickson
Its: President & Chief Executive Officer
 
   
 
 
 
[Name of Recipient]

 
 

6